UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7271



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN PATRICK MCSHEFFREY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert E. Payne, District Judge.
(CR-92-76-N)


Submitted:   September 10, 1998       Decided:   September 22, 1998


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Patrick McSheffrey, Appellant Pro Se. Mark Anthony Exley,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order closing

his criminal and 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998)

actions and imposing a prefiling injunction. We have reviewed the

record and the district court’s opinion and find no reversible

error. Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court. United

States v. McSheffrey, No. CR-92-76-N (E.D. Va. Aug. 18, 1997). We

deny all of Appellant’s outstanding motions, including his motions

to appoint counsel, for sanctions, to construe this case as a

direct appeal, to clarify, for retention of the record, and to

place this case in abeyance. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2